DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correspondence
The examiner acknowledges receipt of IDS filed 05/25/221.   
Original claims 1-20 are pending.
Priority
The examiner acknowledging this application as claiming benefit of 62/895,560 filed 09/04/2019.
Objection to claims 8-11:
Claims 8-11 have used the abbreviation/acronym “CFU” without an initial representation of what the “CFU” is.   “CFU” appears to mean colony forming unit.   It is suggested that claims 8-11 specifically recite colony forming unit, if that is what applicant intends the “CFU” to signify, and to place the  CFU within parenthesis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(A)(2) as being anticipated by Moille et al. (US 20180133267 A1).
For claims 1-6; Moille discloses oral supplement comprising probiotic bacteria selected from Lactobacillus, Bifidobacteria and Bacillus, and ferric pyrophosphate that is a source of iron (see the whole document with emphasis on the title, abstract, paragraphs [0011]-[0015], [0022]-[0025] and [0033]-[0044]).   Ferric pyrophosphate having particle sizes of 14 micron and 7 micron (paragraph [0044]) meets the limitation of micronized nutrient and the particles sizes of 7 and 14 micron anticipate the claimed ranges of about 1-100 m (claim 1), about 2-80 m (claim 2), about 3-60 m (claim 3), about 4-40 m (claim 4), about 5-20m (claim 5).   Lactobacillus, Bifidobacteria and Bacillus meet the limitation of probiotic of claims 1 and 6.   
For claim 7, Moille names bacillus coagulans as one of the bacillus probiotic (paragraphs [0029], [0121] and claim 7).
For claims 8-11, the probiotic bacteria is present in amounts of 30 million (claim 8), 100 million (claim 9), 250 million (claim 10), 1 billion (claim 11) per dosage form (see paragraph [0033]).   The per dosage form meet the limitation of CFU.   Specifically, Lactobacillus and Bifidobacterium lactis are present at 1 billion each in example 3 at paragraph [0094].
For claims 12-13, the composition of Moille also contains vitamins D, vitamin B6, vitamin B12 and vitamin B2 and zinc (Example 3, paragraph [0094]). 
For claim 20, Moille describes administering its composition to female subject (paragraphs [0025], [0047]-[0048], [0051], [0057], [0095], claims 12-13).
Moille teaches all the elements of claims 1-13 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moille et al. (US 20180133267 A1), as applied to claim 1, in combination with FARMER (WO 0007606 A2, provided by applicant on form 1449).
Moille has been described above as anticipating claim 1.   Claims 14-19 depend on claim 1.    For claims 14-15, the probiotic composition of Moille does not contain digestive enzyme required by claims 14-15.   However, FARMER teaches dietary enzymes have the ability to increase solubility of nutritional materials (page 5, lines 23-28) and amylase and lactase are specifically mentioned (page 18, line 22).   Therefore, at the effective date of the invention, the person of ordinary skill in the art would be motivated to include dietary enzymes such as lactase and amylase with the expectation of predictably increasing the solubility of nutritional materials.
For claims 17 and 18, the composition of FARMER included carrot pulp (page 15, line 30).
For claim 16, the recitation that the composition is provided in a dosage form that provides about 1 mg to about 50 mg, or … about 5 mg to about 20 mg of the digestive support component per dosage form unit is what the dosage form would do and is not related to mg dosage form of the claimed composition.
For claim 19, the recitation that the composition is provided in a dosage form that provides about 10 mg to about 50 mg or … about 75 mg to about 200 mg of the plant extract component per dosage from unit is what the dosage form would do and is not related to mg dosage form of the claimed composition.  
Therefore, Moille in combination with FARMER renders claims 14-19 prima facie obvious.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613